Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of September 21st 2020 has been considered.
Claim 8 has been amended.
Claims 21-24 were added.
Claims 1-24 are pending in the current application.
Claims 1-7 and 13-19 are withdrawn from consideration.
Claims 8-12 and 20-24 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 21st 2020 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.


Claims 8-12 and 20-24 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 8: The phrases “transforming by heat treating but not cooking” in lines 5 and 9, “transforming steps include heating to transforming temperatures that are less than a cooking temperature at which the meat emulsion is cooked” in lines 10-12 and “cooking by heating … to at least the cooking temperature to produce a cooked meat” in lines 15-16, render the claim indefinite, because it is unclear what is considered a transforming heat treatment that does not cook the meat. In paragraphs [0048] and [0050] of the current specification, Applicant discloses meat temperature ranges where the heat treatment transforms the meat but does not cook the meat, and meat temperature ranges where the heat treatment cooks the meat; However, the temperature ranges overlap. Therefore, one of ordinary skills in the art would read it with more than one reasonable interpretation, and thus such skilled artisan would not be reasonably apprised of its meaning. Applicant is urged to correct and/or clarify the metes and bounds of the phrase and the claim as recited without introducing new matter.
Note: Amending independent claim 8 to recite actual temperature ranges for the non-cooking and cooking treatments, will overcome the indefinite rejection. 
Regarding claims 9-12 and 20-24: In view of the fact that dependent claims 9-12 and 20-24 depend on independent claim 8, and since independent claim 8 is rejected under 35 U.S.C. 112 (b), as being indefinite, claims 9-12 and 20 are rejected as being indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

Claims 8-12 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Dingman et al., (US 2007/0148323 A1) in view of Franklin et al (US 5,474,790).

Regarding claims 8-12, 22 and 23: Dingman disclose forming meat-like products from meat emulsion (see Dingman abstract). Dingman disclose of attaining the meat-like products by mincing and mixing frozen animal skeletal muscle with binding agent and of cooking the meat emulsion in pressed heat exchanger and of steam jacketing (steam tunnel) the cooked meat emulsion (see Dingman abstract; paragraphs [0011]-[0016], [0022]-[0028] and [0048]-[0082]). Dingman also discloses pressed heat cooking and steam jacketing, where the pressure in the heat exchanger is from 140 psi to 635psi and the meat temperature is between 120ᵒC and 165ᵒC and of mincing the Dingman paragraphs [0022]-[0028], [0066]-[0070]; claims 1, 5, 8 and 9-21). In view of the fact that the pressure recited in claim 8, overlap or lie inside the pressure in Dingman, a prima facie case of obviousness exists (see MPEP §2144.05). Moreover, the language in Dingman encompasses the transforming heat treatment that does not cook the meat (see 35USC §112 rejections, above).
Moreover, Dingman fails to disclose of scraped surface heat exchangers and of repeating the cooking steps three times; However, Franklin discloses that using scraped heat exchangers allows for an efficient, continuous heating of the meat as it is pumped continuously through the heat exchanger, which also avoids local overheating of the meat  Furthermore, Franklin discloses of subsequent scraped surface heating processes in order to continuously mix the meat while heating, and terminating when the meat is cooked and mixed (see Franklin column 4, lines 2-39). Therefore, it would have been obvious to a skilled artisan to have used scraped surface heat exchangers to cook the meat emulsion, in order to avoid local overheating of the meat, and to repeat the scraped surface heating until a cooked and mixed product is attained, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
Regarding claim 21: Given the fact that heat exchange occurs at the surface of scraped surface heat exchanger, as the temperature along the surface of the heat exchanger changes, and thus a temperature gradient is established, the surface heat exchangers in Franklin meet the claimed limitations. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Dingman and Franklin as applied to claims 8-12 above, and further in view of NPL Tornberg “Effects of heat on meat proteins – Implications on structure and quality of meat products” (from Meat Science 70 (2005) pp.493-508).

Regarding claim 20: Dingman discloses pressed heat cooking and steam jacketing the meat to a temperature is between 120ᵒC and 165ᵒC in order to rapidly induce protein coagulation (see Dingman paragraphs [0066]-[0070]; claims 1, 5, 8 and 9-21), but fails to disclose heating the meat to a temperature between 54ᵒC and 66ᵒC; However, Franklin discloses of first heating the meat emulsion to the target temperature using scraped surface heat exchangers as they provide for very rapid heating with short residence time (see Franklin column 4, lines 2-39). While Dingman heats up the meat emulsion to a temperature between 120ᵒC and 165ᵒC in a steam jacket in order to induce protein coagulation, whereas scraped surface heat exchangers very rapidly heat up the meat to the target temperature and need to be set to the target temperature (see Franklin column 4, lines 2-39). Given the fact that meat protein coagulation occurs mostly between 40ᵒC-60ᵒC (see Tornberg abstract), it would have been obvious to a skilled artisan, when using scraped surface heat exchangers to heat the meat emulsion in modified Dingman, to adjust the temperature of the scraped surface heat exchangers to about the meat protein coagulation temperature, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on September 21st 2020 have been fully considered but they are not persuasive.
As to Applicant’s argument in the “Remarks” that the prior art references fail to meet the newly amended claims, it is respectfully submitted that given the fact amended claim 8 had not clarified the indefinite issue regarding the cooking and non-cooking temperatures (see discussion, above), the temperature differences between the scraped surface heat exchangers recited in the new claims, do not overcome the rejection, as the cooking and non-cooking temperatures are not clearly recited in the claims.
As stated above and to further clarify, Amending independent claim 8 to recite actual temperature ranges for the non-cooking and cooking treatments, will overcome the indefinite rejection, and will likely overcome the prior art rejections on record.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792